Exhibit 2.1 AGREEMENT AND PLAN OF MERGER by and among ZOLTEK COMPANIES, INC., TORAY INDUSTRIES, INC. and TZ ACQUISITION CORP. Dated September 27, 2013 Table of Contents ARTICLE 1 THE MERGER 1 Section 1.1 The Merger 1 Section 1.2 The Closing 2 ARTICLE 2 ARTICLES OF INCORPORATION AND BY-LAWS; DIRECTORS AND OFFICERS 2 Section 2.1 Articles of Incorporation of the Surviving Corporation 2 Section 2.2 By-Laws of the Surviving Corporation 2 Section 2.3 Board of Directors 2 Section 2.4 Officers 2 ARTICLE 3 EFFECT OF THE TRANSACTIONS ON CAPITAL STOCK 2 Section 3.1 Effect of the Merger on Capital Stock 2 Section 3.2 Payment 3 Section 3.3 Treatment of Stock Plans 6 Section 3.4 Adjustments to Prevent Dilution 6 Section 3.5 Rule 16b-3 Approval 7 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE COMPANY 7 Section 4.1 Existence; Good Standing; Corporate Authority 7 Section 4.2 Authorization, Validity and Effect of Agreements 7 Section 4.3 Capitalization 8 Section 4.4 Subsidiaries 9 Section 4.5 Compliance with Laws; Permits 9 Section 4.6 Real Property 10 Section 4.7 No Conflict 10 Section 4.8 SEC Documents 11 Section 4.9 Litigation 12 Section 4.10 Absence of Certain Changes 13 Section 4.11 Taxes 13 Section 4.12 Employee Benefit Plans 14 Section 4.13 Labor Matters 16 Section 4.14 Environmental Matters 16 Section 4.15 Intellectual Property 18 Section 4.16 Decrees, Etc. 19 Section 4.17 Insurance 19 Section 4.18 No Brokers 19 Section 4.19 Opinion of Financial Advisor 19 Section 4.20 Vote Required 19 Section 4.21 Certain Contracts 19 Section 4.22 Takeover Statutes; Rights Plans 20 Section 4.23 Title, Ownership and Related Matters 20 Section 4.24 Proxy Statement 21 Section 4.25 Transactions with Affiliates 21 Section 4.26 FCPA 21 ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 21 Section 5.1 Existence; Good Standing; Corporate Authority 22 - i - Section 5.2 Authorization, Validity and Effect of Agreements 22 Section 5.3 No Conflict 22 Section 5.4 Litigation 23 Section 5.5 Financing 23 Section 5.6 Capitalization of Merger Sub 23 Section 5.7 No Brokers 23 Section 5.8 Solvency 23 Section 5.9 Absence of Certain Agreements 24 Section 5.10 Stock Ownership 24 Section 5.11 Certain Agreements 24 Section 5.12 Proxy Statement 24 Section 5.13 No Other Company Representations or Warranties 24 ARTICLE 6 COVENANTS 25 Section 6.1 Conduct of Business 25 Section 6.2 Proxy Statement 28 Section 6.3 Company Shareholders Meeting 28 Section 6.4 Acquisition Proposals 29 Section 6.5 Filings; Reasonable Best Efforts, Etc. 32 Section 6.6 Access and Reports 34 Section 6.7 Publicity 35 Section 6.8 Stock Exchange Delisting; Deregistration 35 Section 6.9 Expenses 35 Section 6.10 Indemnification and Insurance 36 Section 6.11 Financing 38 Section 6.12 Employee Matters 38 Section 6.13 Shareholder Litigation 39 Section 6.14 Obligations of Merger Sub and the Surviving Corporation 39 Section 6.15 No Control of Other Party’s Business 39 Section 6.16 Existing Credit Agreement Matters 40 ARTICLE 7 CONDITIONS TO THE MERGER 40 Section 7.1 Conditions to Each Party’s Obligation to Effect the Merger 40 Section 7.2 Conditions to Obligations of Parent and Merger Sub to Effect the Merger 40 Section 7.3 Conditions to Company’s Obligation to Effect the Merger 41 ARTICLE 8 TERMINATION 41 Section 8.1 Termination by Mutual Consent 41 Section 8.2 Termination by Parent or the Company 41 Section 8.3 Termination by the Company 42 Section 8.4 Termination by Parent 43 Section 8.5 Effect of Termination. 43 Section 8.6 Parent Expenses 46 Section 8.7 Extension; Waiver 46 ARTICLE 9 GENERAL PROVISIONS 46 Section 9.1 Survival 46 Section 9.2 Notices 46 Section 9.3 Assignment; Binding Effect; Benefit 47 Section 9.4 Entire Agreement 48 Section 9.5 Amendments 48 - ii - Section 9.6 Governing Law 48 Section 9.7 Counterparts 48 Section 9.8 Headings 48 Section 9.9 Interpretation 48 Section 9.10 Waivers 50 Section 9.11 Severability 50 Section 9.12 Enforcement of Agreement. 50 Section 9.13 Consent to Jurisdiction and Venue 51 Section 9.14 Waiver of Jury Trial 51 Section 9.15 No Recourse 52 Exhibit A
